Pee Cueiam.
The plaintiff in error was charged under three separate indictments as follows:
Under No. 10823, in two counts, with atrocious assault and battery and assault with intent to rob Kathryn A. Stilz on December 2d, 1927; under No. 10825 with breaking and entering by night, breaking and entering by day, and entering without breaking, all and each with intent to steal and receive stolen goods, on December 2d, 1927; and, under No. 10824, with atrocious assault and battery upon Charles B. Stilz, on January 4th, 1928.
Without any action or motion upon the part of the prosecutor and against the objection of the plaintiff in error the trial judge required that the three indictments should be consolidated and the plaintiff in error be tried under all three at the same time. The result of such trial was a conviction of the defendant below under all three and the imposing of sentence.
This judgment is attacked upon the ground, amongst others, that need not be considered, that it was error to consolidate these indictments and require the defendant below to ° stand trial upon all three at one time.
Our conclusion is that this was error requiring a reversal of the judgment, particularly so because the charge under indictment No. 10824 had no bearing upon the crimes alleged and charged under the other two indictments.
The judgment under review is therefore reversed.